IN THE SUPREME COURT OF THE STATE OF NEVADA

 

IN THE MATTER OF THE No. 85276
RESIGNATION OF KEVIN R. BRIGGS,
BAR NO. 5588. =

FILED ©
=. SEP 26 2022
spree

ORDER GRANTING PETITION FOR RESIGNATION
This is a joint petition by the State Bar of Nevada and attorney

 

Kevin R. Briggs for his resignation from the Nevada bar.

SCR 93(5) provides that Nevada attorneys who are not actively
practicing law in this state may resign from the state bar if certain
conditions are met. The petition includes statements from state bar staff
confirming that no disciplinary, fee dispute arbitration, or client security
fund matters are pending against Briggs; and that he is current on all
membership fee payments and other financial commitments relating to the
practice of law in this state. See SCR 93(5)(a)(1)-(2).

Bar counsel has recommended that the resignation be
approved, and the Board of Governors has approved the application for
resignation. See SCR 93(5)(a)(2). Briggs acknowledges that this
resignation is irrevocable and that the state bar retains continuing
jurisdiction with respect to matters involving a past member’s conduct prior
to resignation. See SCR 93(5)(c)-(d). Finally, Briggs has submitted an
affidavit of compliance with SCR 115. See SCR 93(5)(e).

Supreme Court
OF
NEVADA

- 3014 F
(O) 1947A oR Zz 30 4

es es

 

 
The petition satisfies the requirements of SCR 93(5).
Accordingly, we approve attorney Kevin R. Briggs’s resignation. SCR

93(5)(a)(2). The petition is hereby granted.
It is so ORDERED.

 

ce: Bar Counsel, State Bar of Nevada
Kevin R. Briggs
Executive Director
Admissions Office, United States Supreme Court

SuPREME Court
OF
NEVADA

(0) 19474 SRB